OFFICE   OF   THE   AT7.OESNEY   GENERAL   OF   iwAs
                                                   AUSTIN


    --=--


            l   .’


                Toxen Docrd of Fhsrmoy
                911 Induracoo Euilding
                Dello S,~&SCS
                poor.Girs:



.
                            Texas Eocrd or Phorrracy,Paso 2


                                      cation to tho Do3rd fipona ron to be furnln!lcd
      -           I                   by said Doard, cottlnrJrorth uador c&h o:;nor-
                                      ship and loo&.on, and the ncne, witlltho cm-
.-.*
 ....-.                               tlrioato nunbar, of tho phamxlst rqistarcd
                                      in this 3tato, or physiclen,doatfst,votcrl-
                                      nar’ianor ohiro~ot13t W?IOis to be coatlnaotis-
                                      ly onploycd by the phamxy or druz St.02oor
                                      factory, provided thrt the Board may in its                     .
                                      diooretion refuse to ~ssuc saoh pz;lt to such
                                      applicant anloss rurnlchod klth satisfactory
                                      proo? that said aDp,llcant113cng,o(sod in the
          .                           buslnuss of conduotinG a pharmacy, drug cto:oo
                      .               or raotory ror the purpose 0r EiStlUicCtUing
                                      dru&s; provided further t&titst any t&e after
                                      tho lesucncs of n psmit by the Eoz~d to suoh
  .                                   appllmnt, the Gourd my revoke or ccmoal the
                                      pemlt Mhen aati3lactozy proof hes been pm-
                                      souted to such Doazd that said pomlt holder
                                      1s not oonductlcl;a bone fide phemucy or drng
                                    I store. The pcmit prov~ldadfor horein ‘ohall
                                      bo issued annually~,bythe Doard apon a receipt
                                      of proper'appllccW,one~cceo&nlodby e foe of
                                      !?wo~Dollaro($2)jT%hispm&t     to b3 displayed
                                      conoplouocclyut al.1t&es in thq cto?o or
                                      factory of ori~ins1.Is3ue. Dvcry pozeoa,
                                      rim or cozporctlon desiring to opon 8 WN
                                      phamacy, drug'store, or.faotory shell procure
                                      the portit before uentiolp3d,.bcrore  cozeno-
                  :                   lng buslnoss a.adtho sa$g cf~sor%tloa~~y~~yos:er$
                                      my be usod.by the Doard:In prissin5 u?on such
                                      appliootlon. IJocora thm coo otoro: or PPC-                          ..
                                      tory nay be oporatod under one pdrn.       In, ~.
              .   2
                                      COGS o~..oIm~~oof persome of rstistercd
                                      pharmacists, tho Board shall bo notifiedof
                                       such chtx@ wlthinton (10) days; provldccl
                                       that the atao phamacist'o mm% nhall cot ap-. "
                                       peer 011JXWO than 000.(l) por+zit:,"(Zqhacis
                                       ours).    _.. ..     :
                                               31t$,J+bo    obsorvii
                                                               _ ._    that the pbovc oocti~~ roc,ulrc?s




                                                                                           .-

                          -._. .-
                                       .--.-   -- __---_~
                         .

                 ~exos Baud OS Pharmoy, Pwe           3


                     __ _ Piehavo
                                .    treosd tho 1e$~l~tlvo
                                    .-           _     _    history of the
                  orl(gnarenaotlientfro!18 tho tmo of it.3Introductiona3
                  kwmto Dill X:0.49 of the I&t L&sl~ture throu~,hit3        :
                  course in both houaeo of t!m I&t Logl~latcre. It was
                  aqandod on CeVsrel OCOo1SiOnS,and as Slnallg pcssed ~83
                  the product OS Q tooond ConSaranco ooznlttm, but at no
                  etaGo ~23  the word %onufaot~er~ nor tho $~me !*mnu-
                  snoturor of drugs nnd Llodioinoslldofined Iuitklntho lan-
                . cuoge of tho bill. Yiehnvo alrtoSeilcd to find such a
                  dsrinitionwithin the term of the amndatory act of
               ~ 1935     Sxm mo no usa.:oof tho \IorC3in ~the3tatuteo
                  rol6tlngto phemacy prior to 1929.       ..

.
                             In 1931, t!134lst Le&kitur~ mendo& Art&&
                  4469, fievicodCivil st?tutoa, and lnooz,?oratcd    thoroin
                  a definitionof %tnufooturow and “mnuL”x4uzee” of food3
                  enb druz3, That ortlule, homvcr, 6Dplic3 to registrg-
                  tlon of such rxunufaoturers with th3 Skte Hmlth Officer
                  eUd, as we vioa it, ha3 no relatloa to tha State Doard or
                  Z'hfmmy. A~tiolo 1,469,itsomndcd, roads BB follox:
                                                         .~_,
                                                            ,,..
                                                              .',. I ,__~.-..
                                                                            pi__
                             "All fianuSaoture& of.f&ii and Q&8        :'
                       dofEg busineoa in the State of Texas md all
                       suoh yorstxx3,Sims, oorporntions,     who i2-
    _,~.               port or brxaf:into tho Ocote of Texas, for         _
           .           6ale or distribution, +froaany place not a .
                       part or jio3sosioionOS the United States my      *
                       article of food,img or ohedcsl* 3holl an- ‘*
                       molly r&ster wit2 the Uiro.ctorand pay bin
                       a fee  of 0~6 (61.00) Dollar for EUcili-c&+
                       tretion on or before t!le13t dn9 of Seytex-
                       b,eX. Y.aereR parson, fim Of:cor;loratiox'
                       o?orates Izorothan one ost~blishme.,     then
                       a st?pwcto ro&trttio3 an8 fen shall bo ry
                       qulred for each ostubliehmnt .Opcretf+ ;.: . -~.
                                   *The torn 'r&nuSecturelui used in thla
                       Article shall 1::e3n        the prom33 of co~binln~        .
                       OF puxifg:u~ artialcs OS f00a '01: Grug          aid
                       pf:C!ifigiIlg    RO?ii9 for EulO t0 thO conoutier,
                       eitbcr by ~~holasaleor rettiil,providedhour-
                       ever, that n ph:irI;acl3t,        ro:;istcmd undc;rthe
                       laws or this ststo, ohail not bo deomd 8
                       mrtufncture?,#hen ho fills L(rcgGm li-
                        CNIaG&       DhyB~Ci3fl'G  Dl?O~Cl'~jYtio~,01'VhW
                        such pharriacist        oOi3pOUn;iD
                                                          or C!.:                             :

                  . so%- Doard oS Phmmcy,              I”a,g4




                          state   fro2   Cny   pisC0    not   YIithiII-th0   OOZitiDOUtRi
                          liCit3 or the udt0a   Etatao, my crticla 0f
              5
                          Sood or druz:,E!ldl bs iqortors  r;ithlatho
                          monlnS of thls Article,
                                      z;
                                       ,.                            ‘..
                           I ..
    .
                                T!~ia~$rtlclsshall bo oumlatlvo of all
                          othor Inas.OZIthe subject zatto,n,but vh~ro my                    :
                          othor 1%~ L3 inconolstant\?lththo provisions
                          horooS, this krticlo c%alL aontrol. dots lgll+.
                           . 76; hcts 1931, 42rd Lee., p. 265, ch. 159,
                          P 1.” (;T;ri3hosls’
                                            Fum3)                     .  ,.
         ..
:       ._                    Ee do oat boliw% tho .prmliriotis 61 hrtlolo~4~&j
                   m&o,   x&y be invckcd.ln aid.of the O~VIGUSOZISS~OZJIn thi
                   Tcxns ~~imQoy   lh7.  ;;'othin!: this Is tme rc$ only because
                   t!lolo&3latSoilis d.ircctadto a dir-or-3nt   tort OS rogis-
                   tmtion, but also bconwo of tho rostzlctiorcplaood by
        ..         the cqloyzcmt of .thc lnn~~go that tho deflnodworda am
                   to & applied @es usad in this .Artlolonzind%mlitdsd Mth-
                   In t.ho-
                          wmirc OS thio ArtI=.”
                             The r&t thnt ‘a cord or phr&    in dcl’incdIn OE                   .
         .         oot doen rot ncccooErily dctcmln;, tho x.xmnlr~ to be us-
                   cribed Its use in &JmtkSr act Ch?JL&JG nlth a dirsoront cub-
                   Jcct. A ScaCiCrD
                                                                   th? richt
                          of r;ny0: 0.rai3.rz.y   cozpmy, rind,aeoc%d,thut
                          article 6494, boiac a aubmcgcnt onetriznt
                          on the SCEO subjoct, oqrenscd en3 dafinzd
                          the lo!$slctiv~c   intunt 2:~to 01.1public road
                          orocnin-,s, and   thcroSoro  llnit;cdtha rcil%'a~*
                          CoLlpany’o liabiU..tyodor arti0J.a6l>G5strict-
                          ly to Its rlcht of bag.             ...
                                          r
                        . .

            TeXtiSBoerd Of Phalaaoy, Ps(;O5
.



                      m30 ~111 flrot ocnoider appellcntfssot- .
                 0na contmtlon. To oCnnOt o~roo 171thit.
                 Artiolo 61.45 ~166 (Lportion of IAgehoral Got
                 authorizingthe fomstion of railwy corpora-
        ‘    I
                 ;&on;5ln Texas and dofinlne their pox0rs a:ld
                   t      Tinecrcptionto the 5ot DO stetee.
                 It 15 &moral In its tome, and Vu3 oloarly
                 lntoodcd for the protootlon of proparty o-m-
                 or8 end the public as far &o wss reasonably
                 po391310 cgainst d5mge, Gxoense, or inoon-
    i
                 vonicnoe o5uOed by the orl&al construction'
                 OS a railroad. It noOos5arlly appliss pri-
                 E5Flly t0 2i&iWyS,    otrOct5, tuNlplkOs,etc.,
.                already e5t:blisbOd and iu us0 at the tiue
                 Of     CGnStrUOtiGil         Of   D raill’OCa    (IOL’GSS   t&3,
                 apd is one of tho re&&tiono tiposed upon
                 tho railrieyompnny in tha.ororciso or its
                 rights undar sootion 1, art. 10, of the TOxas
                 ConstitutiGn. Artisle G&94, on the Gthcr
                 hand, da015 opcclSiosllysmithall that pwt
                 of the railway rd.&t of way GvGr~Tdiioh e '-~:
                                                              *.                        i   '
                 public road oros503 regerdlesc of uhfiutbor
                 all of it is actually used phyysioallyns a
                 crossing or not aad rO.gardlecsGr.Whel:the
                 publio roud v:aS-*coustruC%d%hethO: bM0ze
                 or aftor the railroad ~5   built, and spcoi-
                 Sioally fix83 the duty of the ra:lvxIycca-
                 pay to keep it ina propor aonditlon for
                 public use, provides penalties, eta, !';O
                 think it nciely suppleiientstko duty lzpoeod
                                                                                                . .
                 on the railway oo:spanyby artiolo 6455, but
                 does not.ocporsedc or linlt the scope Of
                 that artlclo, and that whatever dutiOs were                            '
                 ori~lnallyimposed by seid artlole 6485
                 still exloti and cuch uddiZiGim1 dutiOO,
                 Ii any, as r;syhave beon cm&tad by article
                 6494 aro added thereto. in tts pastxge of _
                 a-tide 61&l+,the Legislature~65 desling
                 with a diSP?:rsntcubjoct, rith a different
                  purpn3, tnd.fro13on olto&2xr diffor~at
                 viO\7PoIPt then that ,~ovOrningthe LO;lOla-
                  tu?e in tts origlml passaS 0S nrticlo 6485,
                  a~& y~ethink it would be a ot!*Oi~;odCOX&XC-
                  t.lonof its inPent to hold that, M.tl:ontOuy
                  rOferOcce OS sny kj.ml in the 1slttOract to
                  the     fcm-jr,       ths    i3~i3ktWo         htordeb      bj' the
                  p a sfjty
                          o f.
                            yl
                             :ihatis    r&..lole6491;t0 GO- .
                                                    llOV

                  fine the manin~ of a2tlClO Cf$s."
     ToxnS BGard OS                i'&meOy,      l'GC06


               It oppoors to u3 that In po3sIug the Tom0 l&ar-
     sooy Lm the LeCIalature latendod to Include within Ito
     (oms a OOrtEin and lkdtod 5t5tUtGq    ilOfiniti.Gn OS tho
     gcenin& of tho phrase %?.mSaOturOr of drums uu~ x=dI-
l   . tines.” Xo ar3 unable fron the contort of the lanzuqe
     03 1eCIGlutIvohistory to Cotmziao the Intent. As said
     by tha Suprmss Court OS Texeo I::the oaso of SIJX~:OOG Y.
                                                          ..~.
     Araim, 110 Tex. 309, 220 ‘3, 3, ~66:                               .
                                                          ...
                   ‘.Wourts nU3t’ t&s ttatut35   a5 they Sired
i.              thoin. Eore the‘nthat, th?ry Ghoiildbo ~&lllu~~
                tG.tnke than 55 they find tho;l, They should
                Gearoh out oarafully the intcndxmt OS a stat-
                ute, civlns full erfect to all of its terrss.
                But thoy,.:mqtrind Its Intont In Its lsnsuago
                and not else-nhere. 'pheyare not the lau-
                nakIuC body; Thoy ure not rosponslble for
                dGOiGn?3 in 1oCIGlatlon. %%97 are reopnlisible
           1    Sor a t1-m and Calr lr?torprot&tIon ot tha:
                written J.aw, It mot bo an Intoriwetation
       .        which oxpresscs only tho.v~Illof the askers
                OS the lcw, not Sorted nor&rained, bat Gin-
                ply auc~ a5 the words of the larrin thc'rr      ..
                plain Gcuco Sairly samtion and will clearly,. .
                5usttill.Q                                 - .'
                         Shoe       aoIt.herthe t&G
                                          N%ianu&twer~"norr.
                                             _ __ _._ ..       %.mnu-   '
      S6OtUrOr          Of   &U@       1(ara CoSlnGd by tho Glxtuto
                                       an6    mSiOiIlo3
      under InG~ectIon,wG bmanade ao invo3tIr;et                            ~0tos km*                of Pharmoy, Page 7


;    .                                _ action of the bunan hand, l?radche;llcalpro-
                                        oesoea derived and dircotcd by hunan skill,
                                        or by tho ezployzont or raohinary, . . . ere
                                        now oomoaly dcslGnatsd as gzanufaoturod.*
                                        Csrlin V. Vestern Assur. co., 57 lid,526,
                 i      I
                                        40 hm Rop. l&O.

                                            Vhc produotlon of erticlea for use tro;l
                                       raw or ampropared mterlals, VJ GivinS those                    .
                                       ooteriele no3 forua, qu3li~io0, propartios,
                                       or ooublnations,vhother by rla;luallabor or
             l
                                       nachincry. Century Dlot., verbo %~aaufuo-
                                        tu r e’r ”


.                      .              XIIview of the nbovo, it is o& oplnlon’that one
                            who neroly repaciraSesdrug or mcdiolnes Iroalbulk quusnti-
     .   .                  tlos would not bs 6 nanufaoturer ulthin the zioaningof the
                            Texas PhsrsuoyLaw, oven thou& suoh repaciraSodartiola
                            boars a brand mm   or label. Such a person aould not,
                            therefore,be rer,uirodto obtain a JzanUfacturW’sRemit
                            from the ‘TexasBoard,of Pharmoy.




                                                                          -By.
                                                                                  4 Benjoin Woodall
                                                                                          kssistont       .
                                                          L   .

                                                     ‘.
                             83:GO




                                                                             .
                                                                             :.




                                                                  1




                                                              z
‘.               ‘..
                       -------FN.--